Sandler, J. (dissenting in part).
This seems to me a very close case. I agree with the central principle that a lawyer’s conversion of clients’ funds should presumptively result in disbarment, and that this rule should be departed from only under the most compelling circumstances. I also acknowledge that the facts immediately connected with the conversion do not disclose the kind of mitigating facts that from time to time accompany these events, and which we have, in any event, usually found insufficient to mitigate the penalty.
The argument for imposing a penalty less than disbarment rests upon a coming together here of two circumstances.
First, the record establishes that during the relevant period a combination of significantly traumatizing events had severely disoriented respondent, rendering him, in his own words, “almost totally disfunctional psychologically *68and emotionally.” It is true that we have consistently found such claims of emotional disturbance insufficient to avoid the penalty of disbarment for the offense of conversion of clients’ funds, and I would not depart from that approach if it were the only factor supporting mitigation.
The second factor in favor of mitigation arises from the respondent’s special professional relationship to the homosexual community of the city, the members of which, as we know, are often the victims of harassment and discrimination. It appears that much of respondent’s professional practice has been devoted to providing low-cost consulting services to members of that community, and that he has also acted professionally on many occasions without compensation. He appears to have earned over the years the trust and confidence of that particularly needful community.
This seems to me to constitute an affirmative showing of an exceptional character that is appropriately weighed here against disbarment. Considered together with the unusually compelling character of the emotionally traumatizing experiences that respondent underwent during the relevant period, I believe it would be appropriate to depart from the usual rule to the extent of imposing a suspension of three years.
Murphy, P. J., Asch and Milonas, JJ., concur in a Per Curiam opinion; Kupferman and Sandler, JJ., dissent in part, in separate opinions.
Petition granted, and respondent disbarred from practice as an attorney and counselor at law in the State of New York, effective April 9, 1984.